Citation Nr: 0216822	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-02 493	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey



THE ISSUE

Entitlement to an increased initial evaluation, in excess of 
10 percent, for the postoperative residuals of a posterior 
spinal fusion with burst fracture of L2-L3.



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1996 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that granted the veteran's claim of entitlement to 
service connection for the postoperative residuals of a 
posterior spinal fusion with burst fracture of L2-L3, at a 
10 percent evaluation.  The veteran continues to disagree 
with the level of evaluation assigned.


FINDINGS OF FACT

The veteran's postoperative residuals of a posterior spinal 
fusion with burst fracture of L2-L3 are currently manifested 
by pain and moderate limitation of motion, but no more.


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation, but no 
higher, for the veteran's service connected postoperative 
residuals of a posterior spinal fusion with burst fracture 
of L2-L3, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b) (2002)).

The record reflects that the veteran was provided with a 
copy of the appealed November 2000 rating action, and was 
provided a Statement of the Case dated January 2002, and a 
Supplemental Statement of the Case dated April 2002.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran letters in June 2001 and August 2001, 
explaining the veteran's rights under the VCAA.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded an examination during the course of this claim, 
dated April 2002.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). There is no indication that there 
is additional evidence that should or could be obtained 
prior to adjudicating this claim.  Thus, even without 
specific notice as to which party will get which evidence, 
as all the evidence has been obtained, the Board can 
proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Facts

A review of the record reflects that service connection was 
established at a 10 percent level by a November 2000 RO 
decision.  This decision was based on service medical 
records, which showed that the veteran underwent posterior 
spinal fusion surgery in September 1997, while in service.  
The veteran was evaluated as 10 percent disabled, based on 
the available service medical records, as the veteran failed 
to report for a VA examination.  

The veteran continues to disagree with the level of 
evaluation assigned.  Essentially, it is maintained that the 
evaluation currently assigned for the veteran's service-
connected back disability is not adequate, given the current 
symptomatology of this disability.  The recent evidence of 
record includes the report of a VA examination.

The veteran received a VA examination in April 2002.  The 
report of that examination indicates, in relevant part, that 
the veteran complained of continuous low back pain that was 
mild to moderate in intensity, of 4 to 7 on a scale of 1 to 
10.  The veteran indicated that the pain was increased by 
bending, prolonged weightbearing, and stair climbing.  The 
pain was relieved by rest and nonsteroidal antiinflammatory 
drugs.  The veteran indicated that there had been no 
significant changes in his symptoms since the time of his 
surgery.  The veteran denied any bowel or bladder loss of 
control or weakness in the lower extremities.  The veteran 
denied any numbness, tingling, or radiation of symptoms to 
the lower extremity.

Upon examination, there was no swelling, increased heat, or 
erythema about the joints of the spine.  A well-healed 
paramedian surgical scar was noted that was approximately 10 
cm in length extending from the area of the thoracolumbar 
juncture to approximately the belt line.  There was no 
atrophy, asymmetry, or fasciculation of the paraspinal 
musculature.  The spinal curvatures were intact.  The 
veteran's forward flexion was to 90 degrees, extension was 
to 25 degrees, lateral bending was to 25 degrees 
bilaterally, and rotation was to 20 degrees bilaterally 
without discomfort.  Straight leg raising was negative 
bilaterally.  Quadriceps, hamstring, and iliopsoas strength 
was 5/5 on the right and 4/5 on the left.  The veteran could 
stand on his heels and toes without difficulty.  The 
veteran's gait was within normal limits.  Deep tendon 
reflexes of the patella were 2+ and symmetrical, and of the 
ankle were also 2+ and symmetrical.  Plantar reflexes were 
downgoing and symmetrical.  The veteran's gait was fluid and 
without impediment.  X-ray results found the veteran to be 
status post spinal fusion.  The veteran was diagnosed with 
post surgical degenerative changes of the lumbosacral spine.


The Law and Analysis

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's back 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the 
initial rating (a claim for an original rating) and a claim 
for an increased rating.  It also indicated that in the case 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993), stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law 
and it follows that an increased rating remains in 
controversy where less than the maximum is awarded.

The Board notes that the veteran's service-connected back 
disability is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), for 
lumbosacral strain.  A 10 percent rating is warranted under 
this code for a lumbosacral strain with characteristic pain 
on motion.  A 20 percent rating is warranted for a 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent disability rating is 
properly assigned where the symptoms are severe, with 
listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
athritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In addition, applicable regulations provide that the 
veteran's low back disability may be rated on the basis of 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  A 10 percent evaluation requires that the 
lumbar spine have slight limitation of motion, a 20 percent 
evaluation requires a moderate limitation of motion, and a 
40 percent evaluation requires a severe limitation of 
motion.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be 
followed in adjudicating this claim as a rating under the 
Diagnostic Codes governing limitation of motion of the back.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran's service connected postoperative residuals 
of a posterior spinal fusion with burst fracture of L2-L3 
would be more properly rated as 20 percent disabling.  In 
this regard, the Board feels that the veteran's level of 
limitation of motion, as reported in his April 2002 VA 
examination, considering DeLuca, and resolving all doubt in 
favor of the veteran, more clearly reflects a moderate, 
rather than slight limitation of motion, such that a 20 
percent rating would be warranted.  However, the Board finds 
no evidence to indicate that the veteran suffers from a 
severe limitation of motion of the lumbar spine, or symptoms 
such as listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
athritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, such that a 40 percent rating would be warranted 
under the applicable codes governing limitation of motion or 
lumbosacral strain.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
20 percent rating has now been in effect since the effective 
date of service connection for the veteran's back 
disability, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased initial evaluation of 20 
percent, but no more, for the postoperative residuals of a 
posterior spinal fusion with burst fracture of L2-L3 is 
granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

